 
   
  

'

3S 44 (Rev. 02/19)

Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 1 "iS
MOND CrviL COVER SHEET id- DB 25

Lane\nfotnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by Jaw, except as
at. This {djm, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
(SEE INS TIONS ON NEXT PAGE OF THIS FORME) i

DEFENDANTS

CIT FINANCE, LLC and 4
KONICA MINGLTA BUSINESS SOLUTIQNS, U.S.A, INC.

Essex, New Jers¢

 
 

The JS 44 civil cover sheet ? +]
provided by Local mules of c
purpose of initiating the civi

 
    
 

 

I. {a} PHAINTIFFS RG
justice BaMiLy GROUP, LLC

 
  
      
  

      
   

eenbrier, West Virginia
‘ASES)

(b) County of Residence of First Listed Plaintiff
{EXCEPT IN US. PLAINTIFF,

County of Residence of First Listed Defendant
GN U.S. PLAINTIFF CASE:

NOTE: JN LAND CONDEMNATION CASES, USE THE LOCATION, of”
FHE TRACT OF LAND INVOLVED.

  

Attorneys (if Known)
Hyun Yoon, Esq.

Holland & Knight LLP, Cira Centre
2929 Arch Street, Suite 800, Philadelphia, PA (Tel: 215-252-9537)

(c) Attorneys 5 Ppa Name, Address, and Telephone Numbe
Terénce P. sq.

218 North Church Street, Suite E
West Chester, Pennsylvania 19380 (Tel: 610-692-6800)

 

IE. BASIS OF JURISDICTION (Place an “X” in One Bax Ouly) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in Que Box for Planntify
(For Diversiy' Cases Only) ane One Box for Defendant
O 1 US. Government O03 Federal Question PTF DEF PYF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State q1 1° Incorporated or Principal Place G4 6

of Busisiess In This State

 
  

0 2. US. Government Pf 4 versity Citizen of Another State 1 2 © 2 Incorporated ad Principal Placg

 

 

   

Defendant (adicare Citizenship af Parties in Hen iii) / of Business In Another Statg
Citizen or Subject of a o3 O 3 Foreign Nation o6 6
Foreign Country
IV. NATURE OF SUIT (Ptace a

X" fr One Box Only) Click here for: Nature of Suit Code Descri tions.

 

 
    

   

 

 

CONTRAG ORTS= ORFEFLUREPENAT

#10 insurance PERSONAL INJURY PERSONAL INJURY |G 625 Drug Related Seizure 0 422 Appeal 28 USC 158 0 375 False Claims Act
$20 Marine 11 310 Airplane O 365 Personal Injury - of Property 21 USC 88) {0 423 Withdrawal 376 Qui Tam (31 USC
C) £30 Miller Act 01 315 Ainplane Product Product Liability CF 690 Other 28 USC 157 3729(a))
OF t40 Negotiable listrument Liability 0 367 Health Caref {J 400 State Reapportionment
O 180 Recovery cf Overpayment |) 320 Assault, Libel & Pharmaceutical : ROPERTEY RIGHTS: O 410 Antitrust

& Enforcement of Judginent Stander Personal Injury 820 Copyrights 0) 430 Banks and Banking
OF) 1St Medicare Act 1 336 Federal Employers’ Product Liability (3 830 Patent 0) 450 Commerce
O 152 Recovery of Defaulted Liability G 368 Asbestos Personal G 9835 Patent ~ Abbreviated O 460 Deportation

Student Loans 0 346 Marine Injury Product New Drug Application —O 47) Racketeer Influenced and

   
   
 
 

Excludes Veterans) 0 345 Marine Product Liability G 840 Trademark Corrupt Organizations
ecovery of Overpayment Liability PERSONAL PROPERTY BAN 3 SEE TE “4 480 Consumer Credit
¥Veteran’s Benefits O 350 Motor Vehicle G 370 Other Fraud O 710 Fair Labor Standards 868 HIA (1395f) Q 485 Felephone Consumer

tockholders” Suits (7 355 Motor Vehicle G 37} Truth in Lending Act O 862 Black Lung (923) Protection Act

t&er Contract Product Liability CO $380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(2)) |O 490 Cable/Sat TV

‘ontract Product Liability {0 360 Other Personal Property Damage Relations 0 864 SSID Tile XVI OG 859 Securities‘Commodities!

198 Franchise Eujury O 385 Property Damage OG 740 Railway Labor Aci C 865 RSE (405(2)) Exchange

 

 

 

   

 

 

   

 

 

€} 362 Personal Injury - Product Liability CF 751 Family and Medical 1} 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
R CIVIL: RIGHT, PRISONER PETITIONS =] 0 790 Other Labor Litigation J . ; 0 893 Environmental Matters
210 Land Condemnation & 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement oO 870 Taxes (U, S. Plaintiff OF 895 Freedom of Information
0 220 Foreclosure O 441 Voting 0) 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Egectmnent O 442 Employment C1] 310 Motions to Vacate Ch 871 IRS—Third Party €] 896 Arbitration
OF 240 Torts to Land CI 443 Housing/ Sentence 26 USC 7609 (1 $99 Administrative Procedure
O 245 Tort Product Liability Accommodations OF $30 General Act/Review or Appeal of
OC 290 All Other Real Property O 445 Amer. w/Disabilities -] 335 Death Penalty [LS TMMIGRATIO : Agency Decision
Employment Other: a 462 Naturalization Application 950 Constitutionality of
0 446 Amer. w/Disabilities - {CF 540 Mandamus & Other = | 465 Other Immigration State Statutes
Other CF $50 Civil Rights Actions
0) 448 Education OF 355 Prison Condition

C} 360 Civil Detainee -
Conditions of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Confinement
¥. ORIGIN (Pla§e cor ON Ei One Box Only)
O1 Original, emoved fram O 3° Remanded from O 4 Reinstatedor O 5 fransferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding tate Court Appellate Court Reopened Another District Litigation - Litigation -
(specifiy Transfer Prrect File
g e Use § Cc Neo Statute under which you are filing (Do aot cite jurisdictional statutes untess diversity}:
7 F
Vi. CAUSE OF ACTION Brief description of cause:
Various claims arising frorn multiple equipment financing agreements among the parties fon
VIL REQUESTED IN OO CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demandegfin compta)nt:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. in excess of 3,000,000.00 JURY DEMAND: O YBs
VIE. RELATED CASE(S) ie
IF ANY (See dastrucrons): NupGE DOCKET NUMBER DE 201 Q
DATE SIGNATURE OF ATTORNEY
12/41/2019 é
FOR OFFICE USE ONLY e

 

RECEIPT # AMOUNT APPLYING FP JUDGE MAG, JUDGE

 

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 2 of 63

UNITED STATES DISTRICT COURT
t
19 5825

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  

 

 

DESIGNATION FORM
co {ta be used by counsel oF ia se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Addiess of Plaintiff: 300 West Main Street, White Sulphur Springs, West Virginia, 24986
Address of Defendant: 1 CIT Drive, Livingston, NJ 07039

 

White Sulphur Springs, West Virginia

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

I. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No |_|
numbered case pending or within one year previously terminated action of this court?

4, Is this ease a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No [|
ease filed by the same individual? .

  
    
 
 

l certify that, to my knowledge, the within case (7) isf/ [e] is ngt related case now pending or within one year previously terminated action in

this court except as noted above.

42/11/2019 ere 323706

DATE: f
a Attorney-at- vo Se Plaintiff Attorney 1D. # (if applicable)

 

 

 

 

 

CIVIL: (Place av in one category only)

=

Federal Question Cases: Diversity Jurisdiction Cases:

 

 

[] 1. Indemnity Contract, Marine Contract, and All Other Contracts 1. Insurance Contract and Other Contracts
[} 2. FELA 2. Airplane Personal Injury
["] 3. Jones Act-Personat Injury 3. Assault, Defamation
LJ] 4. Antitrust 4, Marine Personal Injury
[-] 5. Patent §. Motor Vehicle Personal Injury
[-] 6. Labor-Management Relations 6. Other Personal Injury (Please specify):
[] 7. Civil Rights 7, Products Liability
[] 8. Habeas Corpus 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases 9, Alf other Diversity Cases
{| 10. Social Security Review Cases (Please spectfy):
C] ii. Alf other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effeet of this certification is ta remove the case from eligibility for arbin tation, }

Hyun Yoon

Tae , counsel of record or pro se plaintiff, do hereby certify:

 

   
  

Piysuant to Local Civil Rule 53.2. $ 3(c) (2), thal to the best of my knowledge and belief, the damages recoverable in this civil action case

DEC 14 2048

DATE: 12/11/2019 Sige ‘applicable 323706
AHorney- df Lag "ero Se Plaintiff Auorney LD. 8 (if applicable)

Rflief other than monetary damages is sought.

  

 

NOTE: A trial de novo will be a tial by jury only if there has been compliance with F.R.C.P. 38.

 

Cry, G0 (3 DOTY

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 3 of 63

: IN THE UNITED STATES DISTRICT COURT
“FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CASE MANAGEMENT TRACK DESIGNATION FORM

JUSTICE FAMILY GROUP, LLC CIVIL ACTION

: ey
CIT FINANCE, LLC and 1§ 0825
KONICA MINOLTA BUSINESS . NO.

SOLUTIONS, U.S.A., INC.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( j

 

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court, (See reverse side of this form for a detailed explanation of special
management cases.) ( )

(f) Standard Management — Cases that do not fallgnto any, one of the other tracks.

 
  

 

 

 

 

 

12/11/2019 Hyun Yoon CIT FINANCE, LLC
Date Attorney-a Attorney for
315-252-9537 215-867-6070 eric. yoon@hklaw.com
Telephone FAX Number E-Mail Address

(Civ, 660) 10/02

pec 11 2018
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 4 of 63

 

A * UNITED STATES DISTRICT COURT
_. FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JUSTICE FAMILY GROUP, LLC ; R o¢
Plaintiff, , - Civil Action No. A 9 v & @ o

Vv.

CIT FINANCE, LLC,
Defendant,
and

KONICA MINOLTA BUSINESS
SOLUTIONS, U.S.A., INC.
Defendant.

 

NOTICE OF REMOVAL

PLEASE TAKE NOTICE that Defendant CIT Finance, LLC (“CIT”) removes this action
from Chester County Court of Common Pleas (the “State Court Action”) to this Court pursuant to
28 U.S.C. §8 1441, ef seg. Pursuant to 28 U.S.C. § 1446, copies of all documents received by CIT
in the State Court Action are attached hereto as Exhibit 1. In further support of this Notice of
Removal, CIT deposes and says as follows:

L. On or about September 25, 201, Plaintiff Justice Family Group, LLC (“JFG”) filed
a Complaint in the Chester County Court of Common Pleas, captioned Justice Family Group, LLC
v. CIT Finance, LLC and Konica Minolta Business Solutions, U.S.A., Inc. (Chester. C.C.P., Case
No. 2019-09791-CT) (the “Complaint’).

2, A copy of the Complaint was delivered to CIT by certified mail on November 18,
2019.

3. CIT has not answered or otherwise responded to the Complaint in the State Court

Action.

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 5 of 63

4, Upon information and belief, a copy of the Complaint was delivered to Defendant
Konica Minolta Business Solutions, U.S.A., Inc. (“KMBS”) on or about November 18, 2019.

5, KMBS consents to the removal of the State Court Action. See Exhibit 2 (KMBS
Consent to Removal).

6. This Notice of Removal is being filed within 30 days of CIT’s receipt of the
Complaint by service or otherwise and is therefore timely pursuant to 28 U.S.C. § 1446(b).

7. Venue is proper in this district under 28 U.S.C. § 1441(a) because this district
embraces the county where the State Court Action is pending.

8. This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332,
because the action is between citizens of different states and the amount in controversy is in excess
of $75,000, exclusive of interest, fees, and costs.

9. Specifically, and as alleged in the Complaint, JFG is a “West Virginia Corporation
with a principal place of business of 300 West Main Street, White Sulpher [sic] Springs, West
Virginia 24986.” (Compl. § 1)

10. In a case captioned Delta Air Lines, Inc. v. Justice Family Group, LLC d/b/a The
Greenbrier, Case No. Case No. 1:12-cv-00173-TWT (N.D. Ga), JFG averred that it is “a limited
liability company” whose member “is and was at all times relevant hereto...a resident and citizen
of either West Virginia or Virginia.” See Exhibit 3 (JFG’s Notice of Removal).

11. Therefore, for purposes of diversity jurisdiction, JFG is a citizen of West Virginia
and Virginia. See White v. SmithKline Beecham Corp., CIV.A. 10-2141, 2010 WL 31 19926, at *2
(E.D. Pa. Aug. 6, 2010) (citing Zanbelli Fireworks Mfg. Co., Inc. v. Wood, 392 F.3d 412, 418 Gd
Cir,2010)) (noting that LLCs’ citizenship for purposes of diversity jurisdiction is “determined by

the citizenship of its members”).

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 6 of 63

12. CIT is a Delaware Limited Liability Company with its principal place of business
in New Jersey. CIT’s sole member is CIT Bank, N.A. (“CIT Bank”), which is a national banking
association with its main office located in Pasadena, California. CIT Bank’s sole shareholder is
CIT Group Inc., which is a Delaware corporation with its principal places of business in
Livingston, New Jersey and New York, New York. See Exhibit 4 (Declaration of Linda Seufert).

13. Therefore, for purposes of diversity jurisdiction, CIT is a citizen of California,
Delaware, New York, Florida and New Jersey.

14. KMBS is a New York corporation with its principal place of business in New
Jersey. See Exhibit § (Declaration of Judy Olivero).

15. Therefore, KMBS, for purposes of diversity jurisdiction, is a citizen of New York
and New Jersey.

16. Accordingly, there is complete diversity of citizenship among the parties.

17. Furthermore, the Complaint seeks monetary relief in excess of $768,800. See
Complaint at, e.g., Counts I-II, WHEREFORE Clauses.

18. Accordingly, the amount in controversy exceeds $75,000, exclusive of interest,
fees, and costs.!

19. Because there is complete diversity of citizenship and the amount im controversy
exceeds $75,000, rernoval to this Court is proper. 28 U.S.C. § 1446 (c){2)(B).

20. Written notice of the filing of this Notice of Removal is being given to JFG and a
Notice of Filing of Notice of Removal is being filed with the Court of Common Pleas of Chester

County, Pennsylvania, as required by 28 U.S.C, § 1446(d).

 

} CIT denies any and all liability to JFG, and denies that JFG suffered any damages.
Discussion of claimed damages is made solely for the purposes of establishing the amount in
controversy.

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 7 of 63

WHEREFORE, CIT prays that the State Court Action be removed to this Honorable

Court,

Dated: December 11, 2019

  
   
  

bmitted,

 

.Esf. (PA ID No. 323706)
HOLLAND & KNIGHT LLP

Cira Centre, 2929 Arch Street, Suite 800
Philadelphia, PA 19104

Tel: 215,252,953]

Fax: 215.867.6070

Attorneys for Defendant CIT Finance, LLC

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 8 of 63

CERTIFICATE OF SERVICE
| hereby certify that on this date, I caused a copy of the foregoing to be served on the

following via email and first-class mail to:

Terence P. Ruf, Jr.

218 North Church Street, Suite E
West Chester, PA 19380
(610) 692-6800
terenceruf(@terenceruflaw.com

 

Counsel for Plaintiff

Phillip J. Duffy
Gibbons P.C.

One Gateway Center
Newark, New Jersey 07102-5310
(973) 596-4821
piduffy@gibbonslaw.com

  

Counsel for Defendant Konica Minolta Business Solu

 

 

Hyca

 

Dated: December 11, 2019
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 9 of 63
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 10 of 63

LAW OFFICE OF TERENCE P. RUF, JR.

218 NORTH CHURCH STREET
SUITE 218E
TELEPHONE (610) 692-6800
FAX (484) 923-1212
TERENCERUF@TERENCERUFLA W.COM
WWW. TERENCERUFLAW.COM

 

November 15, 2019
VIA CERTIFIED MAIL: 7018 0680 0001 1255 1238
CIT Finance, LLC
1 CIT Drive
#2108-A

Livingston, New Jersey 07039
Attention: President

Re: Justice Family Group, LLC v. CIT Finance, LLC and Konica Minolta
Business Solutions, U.S.A., ine.
Case No.: 2019-09791-CT

Dear Sir/Madam:

Enclosed please find Plaintiff, Justice Family Group, LLC’s Complaint as against CIT
Finance LLC and Konica Minolta Business Solutions, U-S.A., Inc., filed in the Chester County
Court of Common Pleas.

Thank you for your attention to this matter.
Very Truly Yours,

aor,

ee ~ OWN GS
— ee foe ‘ } wa

Terence P. Ruf, Jr., Esquire

TPR/jcl

Enclosures

ce? Justice Family Group, via e-mail only.
Attention: Jessica Miller, Esquire

Hyun Yoon, Esquire, via e-mail only

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 11 of 63

BY: KEITH N. RENALDO, ESQUIRE
ATTORNEY LD. NO. 76253
TERENCE P. RUF, JR., ESQUIRE
ATTORNEY LD. NO. 203070
218 NORTH CHURCH STREET, SUITE E
WEST CHESTER, PENNSYLVANIA 19380
(610)-692-6800
JUSTICE FAMILY GROUP, LLC

Plaintiff,

Vv.
CIT FINANCE, LLC
Defendant,
and
KONICA MINOLTA BUSINESS
SOLUTIONS, U.S.A., INC.

Defendant .

 

IN THE COURT OF COMMON PLEAS”
OF CHESTER COUNTY,
PENNSYLVANIA

CIVIL ACTION-LAW NO.:
2019-09791-CT

PRAECIPE TO REINSTATE COMPLAINT

eee Eee eer NT aT

TO THE PROTHONOTARY:

Kindly reinstate the Complaint in the above captioned matter.

Respectfully submitted,

. By: han EY,

Terence P. Ruf, Jr, Esquire ~~
Attomey for Plaintiff

2019-09791-CT

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 12 of 63

 

Supreme Court of Pennsylvania

eo yg of C aranied Plow

My ilCaver oieet loco: —
CHESTER. _eway | 2019-0979 CT.
. jor oy CEP Ee as sania Madea} pi Fs faldery ov This. (atin ties ead

 

 

 

  

 

 

. “BoA : athe ihe Pyort f fbi sia ferns in Pad a sh

sapnpate ATi TL Os repaaee ie "jbo hig SOr wed up pleagings uF onner Pape Pe 0s quite by lany.ar rules of cunt

    

 

  
   
  

‘Commencement of “Action: . . rs .
Complaint: (] Writof Summons [3 vetition uy!
ry Transfer from Another Junsdiction [7] Declaration of Taking _

 

Lead. Plaintiff's Nartie: “bead Defendant’ s Name:

JUSTICE. FAMILY GROUP, ELC. | CIT FINANCE, ULC, etal. =

 

 

 

 

 

 

7 cpm ey ay Dollar:Amount Requested: Chwithin avbiézation limits
Are money damages-requested? [El Yes. [] No {check one) ‘Bloutsiae vebitration limits
is. this a Class Action Suit? Ties ‘Tal No ‘Ts this an' MDS Appeal? Gl Yes [] No

Name. of Plaintifi/Appellant’s Attomey: Yerance B. Bit Jr, Bsighite
ae Check. here if youchave-no. attorney (ave a Self-Represented [Pro Se] Litigan’)

 

 

 

 

 

 

 

 

 

   

 

 

 

 

  

 

 

| TORT (@o not include, Mass Tort) CONTRACT (do not include Judgments) '| |CTVIL APPEALS
Intentional: [i Buyer Plaintiff === ss] '| Administrative Agencies
EJ Malicious Prosecution | Ed Debt Collection: Credit Card I) Board of Assessment
is Motor Vehicle | EY Debt Collection: Other EX Board of Elections.
uisance | Dent, of Transportation
FU} Premises Liability: ‘ Stamtory Appeal: Other
Ex] Product ‘Liability (does not include
nase tort) {2} Employment Dispute:.
i Slander/Libel’ Defamation eg Discrimination poy
Pa Other: Ej Employment Dispute: Other [al Zoning Board
[I Other:
: Other: -
MASS TORT --Bresshat Finsine Ayeeomyant
Eq Asbestos:
[] Tobacco
fj] Toxic Tort- DES =
Zoxie Tort ~ Fonpleat ‘|REAL PROPERTY MISCELLANEOUS
Fy Other: ‘La Ejectment: -  £2)-Common-Law/Statutory Arbitration
‘ Ep Emiient Domain/Condenitiation ED Declaratory Judgment
rn O Ground Rent Pi “Mandamus
setae te once EV Lendlord/Tenant Dispute {-} Non-Domestic Relutions
——— — cial [| Mortgage Foreclosures Residential _ Restraining Order
PROFESSIONAL LIABLITY {-] Mortgage Foreclosure: Commercial 7] Quo Watrante
["] Dental [| Partition: Replevin.
[7] Legal [7] Quiet Tide. Other:
F] Medical ["] Otber:

 

Other Professional:

 

 

 

 

 

 

 

2OTe-OF79T-CT
Undated I/T20i1
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 13 of 63

 

| Plaintiffs): (Nanie, Address)

| Hagticg Papal fre, 1 hee

, 600 Vest Main Street.

‘White Suphér Springs, WV 24986

Caurt af Common Pleas

West Choster. Pennsytvenia 49380. bs

 

fover Sheet.

I Plaintiff's Appellant’ S “Atorney ¥ icirele one)
‘:. GName, fin :

 
 

   

address, wlenhene-and attome. Tp

yids EGG
Shorey! Strest

 

q Rhee,
Tub Gy eet

“Terence Fy :
Atty. (2 203070 7

12 248 Norl§:
Gute -£

 

 

Defendant(s}: (Name, Address}
CIT Finance, LLC
1 CYT Dive, (2408-A
Livingston, New Joresy 07039

Monica Mincita Business Golittins, USA, las,
400 Noh 10th Steet. #4930
Phiadelphia; Paritsytvania 49163

TF

Are there any related cases? Please. provide, ease os,

ta

marl
ot

J

 

 

- Defendants who are proceeding. withoat doiunsel: arestrongly urged.to file. swith the: Prothonotary? ‘ sawritten statementof an
address AND.a telephone number at which they” ean be: reached:

 

| Uf this is an appeal frora & Magisterial Distiiot Judgment; ws appellant.) Piaiatitton ©) C °) Défendant'in the original action?

 

Jory ‘Tal Demanded’ ) Yes C)No

 

Nature of case: if not on previous cover sheet — Pléase choose the miost apphoable

 

Annulment

Custody - Concillation Required
Custody: Foreign Order”

Custody + No Conciliation Required.
Divorce - Ancillary Rellef Request
Divorce - No-Ancillary-Rellef Requested
Forelgn-Divorce

Foreign Protection from Abuse:

 

weit of Cartiorari:

injunctive: ‘Relief
.Mechanics:Lien:Claim
ssuande:of Foreign Subpoena
Name-Change

Petition for Structured Settlement

 

 

 

 

 

 

 

Defendants aré cautioned thatthe’ scheduling: ofan bition
date-does not alter the duty of the defendant to.respond to. the
complaint and doesnot prevent summary dispositionfrom
occurring prior to the arbitration date. _

and date specified bur, if one or more’of the parties-is not
present at the hearing, the matter ray be heard at the same.
time and date before'a judge of the:court without the absent,
party or parties, There is no tight to'a teial de.rove on appeal.
froin a-decision entered by a judge.

This matter.will be heard by'a Board of Arbitrators at the time.

Patemity

Protection from Abuse

Standby Guardianship
Arbitration Cases Only | Notice-of Trial Listing Date
Arbitration Date | ‘| Purstant to COR CP, 249.3; if this case isnot subject to
Ar bitration Timef_- , 1 “t.compulsary: aibitration.it will be: presumed ready for- trial

twelve (J2) thontis.from ihe date of the iniGation ofthe suit

'. dud will be placedion the.trial Hist one (1): year from the:date.

. the suit, was-filed unless otherwise ordered by the Court.

To obtain rélief from automatic trial listing a‘party must

: proceed ‘pursuant to:-C,C. RCP, 2A9: 3{b), request an

administrative.conterence and: obtain: a court order deferring
the placement of the case.on the trial list until a dover date,

 

 

File with: Chester County Justice Center, Prothotiotary Office, 201-W. Market St, Ste: 1425, PO Box 2746, West Chester, PA 19380-0989

 

 

These cover sheets must be served upon all other parties to the action immediately after filing.
Submit enou gh copies for service.

 

2019-09791-CT

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 14 of 63

   
 

   

  

TEREN SB P, RUF. i. BE QUIRE
ATPORNEY LB. NO. 203079
41.6 NORTH CHERCHSTREET, SUITEE
WEST CHESTER, PENNSYLVANIA 19380.
(610)-69226800:_.

JUSTICE FAMILY GROUP

 

 

 

The. 4

 

 

ark RHA Yoo hal Teac

 

 

 

Plaintiff, > INTHE'COURT.OF COMMON PLEAS

Lo : OF CHESTER.COUNTY, |

v. : PENNSSLWANIA re
CIT-FINANCE,.LLC BO ~
Defendant, CIVIL ACTION-LAW NO. ne

KONICA MINOLTA BUSINESS : “
SOLUTIONS, U.S.A., INC. 2
Defendant. ik =

NOTICE AVISO

You have beem sued: in: éourt,. if you. wish defend: ‘agaist, ‘the
aims set forth in thé following pages, vou mus
senty (20) days.after this Amended ‘Complaint: and ‘Notice: are served: by
ileringy a written appeardnes: personally: or Dy attornéy for fii neweiting
ith the Court your defenses of objections-t6 the ofafnis: {S60 orth against:
35. You are warned: that if-you fail ‘to de so phe. casecimay progeed »
ithout you and jidgment, may be ‘entered ‘against you by the :-Court
ithout further notics.for any money claim in the complaint. or, for any
her claim or-relief requested by the PISinUEt, You. ray lose imaney ar
operty or other rights important to-you-

 

     
  

I SHOULD TAKE THIS PAPER Toy ‘OUR. LAWYER. AT. ONGE, IE-VOU:
ms. & LAYWER OR CANNOT AFFORD. ONE,.GO TO. ‘OR TELEPHO!
ICE-SET FORTE-BELOW TG FIND OUL WHERE. YOU-CAN. GET. LEGAL

Chester County - ‘Bar Association:
Lawyer Reference-and. Information. Service
IS West Gay Street

P.O. Box. 2191
West, Chester, Pennsylvania 419380
Telephone (610}692-1889

ina, comparen

 

Le hin-demaidado.<v-usted enla-corte. Sf usted-quiere defenderse dk

in -| sstas demendas-exputstas en ‘tas paginas siguientes, usted tiene veinte dias hs

plaza al partit-de'la fecha-de Ip. demanda y ‘la notificatién,. Hace falta ascenta

serita 6: personrb- con un abogado y entregar a la carts
-en forma éscrite is: defensas.o: ‘gis Objeciones adas ‘demandas-en contra de st
persone: ‘Sea avisadd que-si usted no-sé defiende, la Corte tormara medidas +

 

 

puede -contipuar. ta ‘denianda- en, cofitta suya.sin previo aviso 0. notificacién
Ademas, la torte pubde decidir-a Favor-del -demandarite y requiere que uste
“cunipia con: jodas las provisioncs ‘de esta demanda.. ‘Usted puede perder diners

6 SU ‘piopiedades u pitas derechos importantes para usted,

LLEVE ESTA DEMANDA A. ‘UN ABOGADO IMMEDIATAMENTE, SE NI

ABOGADO-O'ST NO TIENE EL DINERO SUFICIENTE DE PAGAR TAL

‘BERVICIO, VAYA EN PERSONA:O.LLAME POR TELBFONO A LA OFK
IRECGION SE ENCUENTRA ESCRITA ABAJO PARA AVERIGI

  

‘DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL,

Asoéclacién De ‘Licenciados De‘Chester County
Servicio De. Referencia E.Informacién Legal;
15 West. Gay Street
‘West Chester, Pennsylvania 19380
‘Telefon; (610)692-1889

2019-09791-CT

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 15 of 63

pt

ATIORNEY LD, NO, 76253

TERENCE P. RUF, JR., ESQUIRE

Sy bs NG Ses hele chi. RU

218 NORTH CHURCH STREET, SUITE-E

WEST CHESTER, PENNS YEWANIA 19380

(610)-692-6800.

JUSTICE FAMILY GROUP; LEC a.
Plaintiff, “

Vv.
CIT FINANCE, LLC
Defendant,
_and .
KONICA MINOLTA BUSINESS
SOLUTIONS, U.S.A, INC.

Defendant

OF CHESTER COUNTY,

PENNSYLVANIA. a
CIVIL-ACTION-LAW NO.: eS

(CIVEL ACTION COMPLAINT

PARTIES

1. Plaintiff; Justice Family Gioup; LL€ (herein refetred:to as “JFG”).is a West

Virginia Corporation witha principal place of business of 300-Weést Main Street, White Sulpher

Springs, West Virginia 24986.

2, Deféndant, ClT Finance; LLC (herein reférred:to.as “CIT”) isa Delaware

Corporation with a principal place of business of 1 CIT Drive #2108:A, Livingston, New Jersey

07039.

3. Defendant, Konica Minolta Business Solutions, U.S:A., Ine. (“KMBS”) is a

Pennsylvania Corporation with'a business address of 100 N. 18th St. #1930, Philadelphia,

Pennsylvania 19103.

2019-09791-CT

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 16 of 63

JURISDICTION AND-VENCE

A jurisdictian is pronér because Plaintiff is subjéet 40 his: Honorable Court's
turisdiction hecausé ofa forum election clanse-contaiiied in fhe Griginal KMBSCIT Lease:

5. _Defendant,'GIT and/or KMBS is-currently, making: claim for-bréach of contract,
and ‘injust enrichment (Chester County Case'N 0.22018:19216-C7) wider the same leases.,

FACTUAL AELEGATIONS:

6.  OnoraboutJanuary.13, 20 10, Plaintiff alegedlyentered into rultiple. written
lease agreements whereby Plaintiff agreed iGilease certaii equipment over thé course of sixty-
three (63) months with KMBS:forpiinting-and copying, A-rbe and,corréct-copy-of the Master
Lease is attached hereto as Exhibit “A.”

7,  XMBS-at the time:of'signing the underlying leases ‘also signed Plaintiff to. various
maintenance agreetients. forthe subject equipment.

8. Since inception of the Jeases:and mainteninee agreements, the Plaintiff has.
received multiple invoices from KMBS:and/or-CIP ‘that werediideciphiertible, non-
understandable, confusing and make no sense at all. |

Q. Plaintiff contacted KMBS axid/or CIT Jit-an attenript to understand. these invoices
and otherwise appreciate the charges and amounts that’ Plaintiff was-being asked to pay however,
no adequate-response was teceived from KMBS. and/or CIT.

10. The equipment-lease apfeements were-cancelled pursiiatit to atresmail fom
Plaintiff te. KMBS. -A true and correct copy ofthe e-mail JFG sent fo KMBS: is attached hereto.
as Exhibit “B.”

11.  Onorabout, September 12, 2018, Defendant's representative McCarthey, Burges

& Wolf (herein-referred to-as “MBE&W”) made demand. upon Plaintiff for aivalleged debt in the

2019-09791-CT

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 17 of 63

STUN bbu3, 7.6. A ule aid -celvecy.copy oiiné deptember sa, Sub Lerand seer is
attached hereto ‘as Exhibit “C” and incoriiorated-bv relbrence asf set forth herein,

12. Pour abaut, October 14, UPR, MB dorwarded PISNE s counsel-a-ceps of
the serial numbers ofthe alleged-equipinent under the leasés involved in the alleged demanded
debt. Actrié and-corredt copy of the October 16,2018 letter and-spreadsheet is attached hereto as
Exhibit “D” and incotporated by reference as if-set forth heréin.

13, On orabout December 20, 2018, FG Hled wComplauit against CIT foralloged
breach of equipment finance conitract; unjust enrichment, arid détlaratory judgment, C.C.CP.
Docket No.:.2018-13216-CT.

14. CIT subsequently filed-a Copiterclaintagainst JEG and.a Joinder Complaint
against James ©. Justice Comipatiies, Inc: alleging bredch.of contract and unjust enrichment.

15. JEG then filed a Joiner Complaint as against KMBS (the original lessor) for
breach of contract-and unjust enrichment,

16. CUT and KMBS allegedly-eritered into an-ASsignnient Agreeniont 6n or about
January 14, 2019 wheréby KMBS assigzied all of its-rights:and liabilities over to-CIT.

17. CIT alleges ‘in its filed pleadings in two easés-before this .Couit that-it serviced the
machines in question, however, is-impossible for'CIT to thave.setyiced the machines given-the
date of the Assignment from MBS. to CIT.

18. Over the life of the Mastex Lease and zelationship of the parties, JFG paid CIT
and/or-K MBS’ in excess of One Million Four Hundred Thousand Dollars ($1.4-million) in rental

monies. A true and:correct copy of JFG"S payment history is attached hereto as Exhibit “E.”

2019-O09791-Cr

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 18 of 63

is Cher tae die ur une Master Lease und: relaticnship of the parties, 3G pac l
and/or KMBS in-excess of $84.271.16 in-renfaltax. A trué and correct Conv of JFG"s payment
history is attached hereta as Exhibit “E.”

20.  Over'the life-of the Master Lease and relationship of the patties, JFG paid CIT
and/or KMBS $119,405.20 in-alleged late charges. A true-and correct copy of JFG’s payment
history is attached hereto.as Exhibit “E:”

21.  ‘Qver the life of the Master Lease and relationship of the, patties, JEG paid CIT
arid/or KMBS-$136,679.87 in.“miscellanéous” charges. A-true-and correct. copy-of JFG's
paytnent history is attached hereto-as Exhibit “E.”

22. Thealleged-face value of the CIT and/or KMBS Master: Lease-was.$970,200:00,
with various allotments-for copies. A true and correct. copy of thé-Master Lease is attached
hereto as Exhibit “A.”

23. JPG paid'CIT-and/or KMBS the entire face. value-of the Master Lease.

24. CIT and/or KMBS charged JFG.an additional $768,800.00 in various fees over
and above what was contractually owed under. the Master-Lease and did so without any
justification and‘authority.

25.  Onor aboutFebruary 1, 2018, IFG terminated its lease(s) with CIT and/or
KMBS. A true and correct copy of the e-mail JFG-sent to KMBS is-attached hereto as Exhibit
Kp»

COUNT I~BREACH OF CONTRACT
_  ” Justice Family Groapy..
CIT Finanee, LLC and Konica. Minglia Business Solutions, U.S.A. Inc,

26. Plaintiff, JFG, hereby incorporates paragraphs. 1-25 as though they were reiterated

herein at length.

2019-0979i-CY

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 19 of 63

aT, dn order iu sidte & aia Tor: breach o7-comtTacl under Pennsy wana Law, Misi DE

established:

bs

the existence of contract, eluding Hs essential terms:
b. abreach of a duty imposed by. the contract; and;
c. resultant damages.

28.  Equipnient Finance'Leases existed between, JEG and KMBS and/or CIT:

29. -CFT is making a claiin thatt:has béer assigned the Leases.

30. -KMBS- and/or CIT. breached its-duty ‘by ‘overcharging Plaintiff for monies not
owed under:the Master Leasé withoutjustification and/or-authority.

31, CIT and/or-KMBS breached the terms.ofthe contract, including. the Master Lease
and the maintenance agreements, by failing to .providé proper credit for payments made,
improperly charging Plaintiff's: account, and. committing pther -acts that have inflated the
amounts owed,

32. On orabout'February-1, 2018, JRG-terminated its lease(s) with CIT and/or
KMBS. A:true-and cofrect copy of tlie-e-mail JFG sent i¢, KMBS is.attactied ‘hereto as Exhibit
«B?

33.. Plaintiff believes. and. therefore avers that it.is entitled to reimbursement of all
lease payments over and above what was owed ‘pursuant to the: Master Lease.

34,  JFG- has suffered damages as-a result of being charged for various fees in excess
of the Master Lease face value. in an amount equal to $768,800.00.

WHEREFORE, Plaintiff Justice Family Group respectfully request that this Honorable

Court find in their favor and against CIT Finance, LLC. and/or Konica Minolta Business

2019-09791-CT

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 20 of 63

Sulwds. LOS. 1 aly amc AP LRecad ICL Se Ghee Pius GH, er vee eh ER ae

deemed appropriate by-this Honorable-Court.

COUNT 11 UNJUST ENRICHMENT
. _ JusticeFamilyGroupy.
CIT Financé: LUC aid Konica Minolta Business Solutions, U.S.A, Inc.
45. Plaintiff, JEG; hereby. incorporates paragraphs 4.34:as hough they were reiterated
herein-at length.
36, tri orderto‘state.a.claim for unjust entichment under Pennsylvania Law jt must be
established that:
a benefits are conferred Upon a party ‘by the opposing patty;,
‘b. appreciation of such benefit ocgurs and;
c. acceptance and retention of such benefit under such circumstances that it
-would.be inequitable for the opposing party to retain the benefit without
payment of valué-cxists.
37, ‘The alleged face value of the CIT and/or KMBS Master Lease was $970,200.00,
with various allotments.for-copies.
38. JEG paid:CIT and/or KMBS more-than the-entire face value ‘ofthe Master Lease.
39. CTP and/or KMBS charged JPG an additional $768,800.00 in various fees over
and above what was-coritractually owed without-any justification and/or authority.
40,  IFG avers that CIT and KMBS would be unjustly entiched by receiving monies
ihat it was not owed.

4). IFG avers that CID and KMBS appreciated the benefit of the excess monies paid.

2019-09791-CT

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 21 of 63

4 PO ai ete LUG i) ID a CODLONCe. We POUT 05, GEA CARESS Trusts
paid makes it inequitable for. CIT and/or KMBS to tetain those monies received without having
earned them.

WHEREFORE, Plaintiff Justice. Family Group respeptfully request that this Honorable
Court find in‘their favor arid against CIT Finance, LLC and/or ‘Konica. Minolta ‘Business
Solutions, U.S.A., ia an amount in -excess of $768,800.00 plus attorney's fees. and costs as
deemed appropriate by this Honorable-Coutt.
COUNTIN= FRAUD

| Sustice Family Group v.
CIT Finance, LLC and Konica Minolta Business Solutions U.S.A, Inc,

 

 

43, Plaintiff, JRG, hereby incorporates paragraphs 1-42 as though they. were reiterated
herein at length,
44. Under Pennsylvania Law the elements of fraud-are:
a. -amaterial-factal misrepresentation;
b:  -made-With knowledge or belief: of its falsity;
c, ‘with thedntention:that the other:party rely thereon; and,
a. resulting fn jinstifiable reliance'to:that party to its detriment.
45, CYT and/or. KMBS misrepresented the terms, costs, and/or.charges.ofthe Master
Lease.
46,  CiTvarid/or’KMBS-made these representations to:induoe and/or entice J FG to
continue to usetheir services and/or.equipmienit.
47. CIT and/or KMBS charged JFG the face value of the Master Lease and then
continued to charge JEG -in-excess of $768;800,00 in additional charges withoutany justification:

or authority.

2019-09791-CT

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 22 of 63

at Ciragia er aC hatig Hy MASSER EL ASS Ger ee Ps canes
billing Plaintiffforees, charges, and/orservices not-due and owing, never provided and/or not
iived.

49, CFT and/orK MBS titended for JEG to-rély:on that mistepresentation.

50,  JFG justifiably retied.onthat niisrepresentation to its detriment,

51,  IJFG’has suffered:damages in excess of $768;800,00, by. being charged and paying
excess charges; arestilt of KMBS and/or CIT’s fraud.

52.  JEGis entitled to:treble-damages oF $2;306,400.00.

WHEREFORE, Plaintiff Justice Family Group; LLG respectfully request that this
Honorable-Court find in its favor aid against'CIT Piniance,-and/or Konica Minolta Business
Solutions, U.8.A. Inc.-Zor a gross‘aiiglint Wed of $3,075,200.00, plus:interest, costs, and
attorney’s fees.as noted:above:

COUNT Vv —NEGLIGENT: MISREPRESENTATION
Ee in the Alternative:to Fraud).
‘Justice: tamily Group v;
CIT Finance, LLC. and Konica Minolta Business: ‘Solutions, U:S.A, Ing.

53, Plaintiff; IFG, hereby incorpatates patag raphs ‘1-52-as thougli they were reiterated
herein at length.

54,  UnderPennaylvania Law the elements:of negligent miisreprésentation are:

a,  ‘amisrepresefitation.of.a material fact;

‘b. -made-under circumstances'in which the party knew. and/or should
have known ofits falsity;

c.  -made-with an intent to induce another to-act on it; and

a, results in tijiry to:a patty in justifiable reliance on the

mistepresentation.

2019-09791-CP

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 23 of 63

S50 Ura abGrur RUMS mugrepreseiice vhe TeTenS, CCS, Gel Charges Ul ae aise
Lease.

56, CIT and/or KMBS made these representations to induce and/or entice JIG te
continue to use their services and/or equipment.

57. CT and/or KMBS charged JFG the face-value of the Master Lease and then,
continued 'to chargé JFG inexcess of $768,800.00 in additional charges without any justification
or authority.

58. CIT and/or KMBS made this misrepresentation knowing it. was false, specifically
billing Plaintiff-for fees, charges, and/or services not due and owing, never provided and/or not
owed.

59, CIT and/or KMBS intended for JFG ta rely. on that misrepresentation.

60.  JFG justifiably relied on that misrepresentation to its detriment.

61.  JFG has suffered damages in excess of $768,800.00, by being charged and paying

excess charges, .a result-of KMBS and/or CIT’s fraud.

Date: ff 4 / i Respectfully Submitted,

Terence P. Ruf, Jr, Esquire

eee

2019-09791-CP

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 24 of 63

VERIFICATION

 

I, James T. Miller, on belolf of Justice Family Gtoup, LLC. hereby verily that | am

 

authorized to make ibis verifiontion atd that the facts sev forth ja the foregoing Plaintiffs
Complaint are irua and correct-to the best of my knowledge, information and belief [ understard

that false statements. thereia are subject to the penalties of 18 Pa,C.S. Section 4904 relating to

 

answorn falsification-to authorities.

   

ee James T. Miller, on behalf of
Justice Family Group, LLC

2019-09791-CT
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 25 of 63

EXHIBIT A

20139-09791-CP

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 26 of 63

Se dere ee ce rtnsansld a SPR at ee ES

  
 

 

_ isstey Premier
Advantaae Sehedié-.

 

[AGREEMENT ANG.” | | “ BEHEDULE WO, |

  

*, J

   

 

“BEPMIRSNT RARE

 

SWEETADONERPOBK Lapeer ee
200. WEST MAIN STREET a

_ yn atte sera A _ 24986
BILL-TO PHORE NOMERE “RACER - 7" REDERAGTAR (OD. BURER

 

 

 

<pponling Signe punts coon a Walrad bt step dy hog eons ea ee NON ta rime, Baus nd ok aed
petadicticled sr iaeatel velo isda a, fl tare, sr kiot tran ecu on wont ra anger ase

  
 
 

 

 

 

 

 

 

 

 

 

 

 BIZHLELt 60. . __ _ _ __
Sena Cane
22 BIZHUB OBR2.

 

 

 

 

 

 

Monthly Payments of $-
(rea} ase tes)

Payment inches, 400,000--__" B&W pages per month
Payment Incl 60,000... Odor peas par mont

 

  
 
 

 

 

 

 

JUSTICE FAMILY GROUP, LLC DA THE GREENBRIER «|. #
DATED FULL LEGAL HAME

24718 - O14 2016

2019-09791-CT

 

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 27 of 63

 
 
   

  

& 7 Hithier vreaver
KONICA ANOLIA Advantage Apracinant

    

 

 

Suresibimarries Ww eT

 

 

 

SLUNG NAME.OF DIFFERENT FRO ABOVE): , oe ™
Gay a STATE “Zp SMALL

 

 

a uakldion joni) eh Wed vist, Gay Wd ealokal
het Pap onan Kanani tour mehr sb ak

 

 

 

 

 

 

 

 

 

ar meguner ast pume anges zat tp bata: a
2: React, Rot tbe jmybi in dat, nach a tunt in nec Payers siti poioe pened sion ir Fippcntta. mod propaly itt foo. your babs, immdasthea ~
va provegtly slong with & puorssing tie, se, eu Fay Sie ecu tapos ate ibe you ip Ss Aaroreraet si oi oe pi atest ve pare be ra it carps tony
dackal pepinaeh padhd wr rey Rabeeades eet Mee a ip of wa rected for yu oy rs oa coed Gm hae Sy ee a eee eee Pats r-
trlstn te feepary checks fr pera cca Daens wis erties), uot tts Pe aen ty. Yorn per ita educa een er ce fia Nee a
“RETRY Pacheco eccan Toni Renee oe AL aL APEUDAELE ORG. IY 3 DETERSDHED THAT VOLE EAMETS Se aes eT RESIAT HA
CprWhil RESPONDED TO VOR BI ANT NUL YOURE REAIOED TO MIVA NOOB ENOSEE TELE a Aree PPE AHD ~

3 MMETENANOG AfDr QUPRLIGG The cheigad caktehadl bp thik Jgteeaeed hahaa parted tor Sha tort oF ip eka Pipdpeoant ans rion bir tarptie-k

rapacacnant, cktene arel Gewring imteried respiied tor ihe propor opeiton, awed 1s fore, dtaeaboper oy asev mina it Mu eta et rephar ca cae nae ‘supped waged plate

Pepe: anibo sey peso A th eed soma et sor pice deat Setenn reba ‘ etaaons =
rm mabe ae eal a peor i fa hall Te 4 tc SA SES RT AEE TORE A teen A lb, You ot

 

 

  

 

 

 

 

 

 

 

 

Jib b ___. . JUSTICE FAMILY GROUP, LLC DBA JHE SREENSINER- =

DATED ae “FULL LEGAL GAME Or CLIBTGHER fos ruferaiced eee)

SEY PO? 2493 Lou ek a

“SAC
‘Se vee fr at terms and cording

 

2019-O09791-CP

 

 

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 28 of 63

OLOCIEWIO- Shee

tf Af Gena 03 SUL SO ANA ANY Wl Suid do dnnernioi ened HN r SRivMLAS CVE SADA SHOU CEL AVA
HO"O.UNNOSTY HO aim ag AWA ON 1 Ta IASITERUGN SENET Sl NCAT ENOUWEL EO AGHLO Chil ata SVS) BUBOLSTD SRRALHOg HONS ons
orsanvest )SESPANGHILO UO 'HOLLVEO21NI tii1849 "SHYMUEOS MONG dO SUNN BALLOHSO BO NULLS SH MOd AP atehOgeal ON A HETiosay aN

3h SSLUNVIRII ON SVN NY ses rane j F .

Hod SRaNE HO.AOUWREAINT REN OVENOOV WEVO “ALITY, a
‘panting ested in ae EE on weg Diam oy Ajeet a 204 She BM PP

  

     

in ately Fshutd gina danspin ry yee sans ope 545049 ns oa (neste psn i duu sii gang oared ig un intesok sce,
Aas Be # sc inet iso yaaa Piney den pe mod yan BEE fO.otae BY PY Tcl pg Solan ee ROUEn oR oegey A ep Saleest eR oa ase
SUTRA ARAL "Og mR. 4,09 Sapo. revent Oey 9 on Dughney Bubs “On Aq papeetRaP Fampaoch Abarg Sracgoe Aiduby of abe, PUA SENSIS 2609 ONY. GREWHIAD ‘Lh

blotted opin nora mutoucn a opj noe Puce kid. i a.nd iene marae worth iio pus saan paitseos

pelea a area gece Sates i re aes eats eageee  ienea
Sen p

pre eae ar oC ao Sg neg ass Op apy wn Hee MoT BARN cae ey, SAE SUD NO TA ANEINTS SRGETT DS

i OA Tee INE 0s frp: #13 oj docucmpyoean poe Spot

cage arareere eee ire seu sy aro spas ai pipe a

afm Jo at i eases ; 5 : i Hea sagen pew doo peg toss AqyoetTAy

  

noi oe axe crests en arr ST Te et
JHA OE popped pup yar nog oooe Jet eve nylons agagipocg £0 i ee sre fees Arte Lg LOE URI [opt OR GUSAD MOEA ane wreke
Aus Asta 04 on Aq paéds aq dint Miran peniap Apropos Lily boeaty wD, napa Ontiiiaaped soak eircom of eg pile Branca penlaepsou Jeddén Agroer nL Lint ALTE Gats “FL

~ pagal Teg day LAR ar stem ng tog Wy wr
Sous 20 yeu auplanly 00NT sae of ay Rage Mo oye pauNoTe w PANU ML LRASGY aig a wong wt bt peli Mane an RRB Od, SORIA OA “OL
Jgoneqie eaea0n 4: separ epee

Rabe saga reat mu eA Dy agg Ac] Apgar poeta “ayo espouse fon aARNS IHOK btm palia coil Seagriones woes sedan wy “Os Joga aS aT A San oe
qhivadd SXF Soop smo Ty-C Spin quo sho taaTe 03 aingay to Anep Mice Dy Suu no, ERAS OT INI, NOdWaU ANY HO Svan “‘TLNGCEOe No LOSHIGS WU HEASSENO
ANW U4 SBS MOdseH fo LOM TIAA SIM IMAL CERAM (0.4. 0 cies Hei ar pee pane Bey Be pon pepnaesodas Rees xr meee Ath po epee Weed ll | “resis 30 TB00 ey
andy Sa sacred ees oben pasha yeni hoaptiard pee ioe ee eee ee or veces sy aloo fens oe 4 ee gsoo ynps-

 

Seas , ee reaper een eeeeeeeer et Spregepy q mea ad ‘20 haat

‘farina Oy gn Aa wiUnealdy oy g segiial wesk soi Ae ies pod site Fey Oth Aled xaboie hcg ones iste satya dn aad weney Ane gad ou op ocd Haat ORY EEWEAC TE

"eames aim fo pon

sue pd 30 ay seipinps on pope samy tein Bok fang die yea op "eneunye “ete 09.24 eed 8 zou apt dood] ag ain Ja gytyL wt pa mati og peueapeD ge a0 jo Aten maine oy exe,
Ot BBA ORY ll OAH Gv Teg RN und apy panes hig AD ny Lorient mo SUB Sptauulcholes ang oyna wraCDouThy Aer Sebel Oe SS I Wg Ye aie a “ROLLA WOUATNES 7)

aitypin grveonaathy sigy sa}ruing Jo “utyora 8 JEU ny « "IN SPEUGY SHRL UD LNs ena aie Beer Ian wD  ROIIEY, ERWEVAEL TIES OL ANDO ON BAGH MO, UNeINHOSRSY "45

_— ee “neni eeeito oy Jomhans expen ands onan Ai uninmardy tog pon patlenn oa Any TEETER
AG neaiag, “Un-epiy AA sarge TUNA Mtg JO LOS eUTRNS Doel seg we bibs Og Yiu au Gabo. ERA “nal bappiafintr ot ax ana eth pu ea AED UAB Lo crags va Nah dw BEND
no, “dong yore -Bupend 0) sag tesa w st Sch Seis to pu Fass be snip 0 ch 6 rae foods ba “aap WERIATR PIF Lp W eno fu Op OOLIY “porvaces 4 OU
Auld rales Wh fo prapgon RGRaDAY wep AIRED TO GS GO HOt ae ts da yacie| 90 a se Al oy peumibet ner iis Cees wet Apa! wu ee Ye ty en oNaquIpL!
() osedde ne, “uoudindst eta 2 prnaisaitly spp oq Siopemy eney pum-feapared peer sony "a Auaadantjeoeins Cupre) een  pecpaney Us aa ctr FA SEE ciy Gano, “at

2. “Agearenity spy jo Yer kquney ig eoppepton
De BoA lees Apical aeRO seg aacuddE so Fanet ok BEY eau om A anna wo a ih Stina aa -penuelhha ee iy pak Asta so gaunt ony tte) Aue pert
BD PARED th ps 200} 30} oa GANGA le weal mn pe OF Dade RO: ifenid by by nen FS DO pep a un AG emt WoO | A ok SRR MRNISS zal ot AK FUuURonaNT “8

herria cea neni ot ea

 

apuerieg] OR OF fal Socgabesd on ang uEp Gea eam] ook Niovecheny apie 10 pe eno) ng oss use ep ert) Ao
40M TR SRE Ral meoROd gy ino] ByPaeR RAIN PUN ily donod  Setes ge atiante Une by acumpye Agape Weep 5) eam Spelt potion: Ue oe an ards Aoointiy

Sina Ave Sod payor Ate i a ej mond lai een eric ser) gat cu bod quadeaaty gag 90 ean eng aOR
Beso WO oO ahh Wunbus raipuon of sete 23 pa Ooley ay partons vig ip fect pro yeaup uxy mouxkniy oy] god
5 pera m5 na Sea pul ata Kapp op poong “a Dune poo bh manent ots Hoje ove Bugger ang aryerdoatait hak "Bava ca j NOLS LOMd WHRLYTIOS tt

uousdnbey eg oh eR 2 nob anp ponte Bart 20 mo Alea
Aiba sien 3vek vy optmtete 04 4g uy aunarje nad eae an eigoticke Gia yslnosy anak inn Gt of a mpeg TK -xpisiop some Kt nso at EPS "RRRNSIS atthe a7 oy Pred Sql peat AOLRUNEU]
yo spesood Ang reid seat (ecg) popoind ope ge popes dar “Ula poinpsune drouityD Ott so pure oid Wa panudstles oun Jb oops Fre amy page Ys dig wR ue aed gry ang Liane
saatuknd pipopad aeiga 30) unde daisy pide pe 3 Feges eal JENGA pond np Bil Ot Aad Dep ees Te pis a 2S ae gin i A a tad 98 eA antveduthyt
aR epUR SDOpUBEGS yreudend sy otay anak mmeR MOO 20 RON Has One “pUnyIng Hi 91 atone Jo 5p Uap grep Are 5-10 ia] Rt SUP io} pga a ha SEMANTIC SSOT"S

‘pain eqn]
y pun ‘ogo tens el Gngedanaa soo pmo LON Vong dey pee ig "econ col ys Apeede wa gion ¥ or mada pup tied Ts Re adi exnbcead Jon Op ak
“ein aUolinea Ty Gif gD pu S19 Fy "YH BONO om eat y Ro ap TOO ania HK DOs Shane Windy ee mek gras et Ape wlvnctibe iy wee poy Geet js NO NALIN et 0 NOLLYOOT 2

2009 Tahenica soda ye TIA YW CaNbod f4 agvg), soviet; ¥. TRUNLLIGS s weeds aTy i yy Ssib panels
Sie a ind 0 cooing 485 an wd) A see AO Puglnose “hy axe) Sosy Sas Darron) yale ey pod ay UES B24 Degree fawn yn aaa me n iaeor
so onde a yt mage ary atin wR wha ee Bae vt WA HUH af abou aa COR? OATUIMLA Rie iitns Drdua Aa ansd was, ed

we Bea Da ay She et Bid tical ay po ila vi Aer of Sanayi ae AY J Tied pit

RyeO na oe SaApRUooadhs JAA 2 Jesdeng jo-9tanl x odparucute no, ‘EMBs fon OL LRaHAMToE aA SRIBYST SSW SN “G0 AS SoH SHOU Vee ao pixar vit
ANY AOdO FONVITEY ANY FY ed ONY ZUa HOGI NA UGOA NGdn GSYe INSTGINDS 20 85) HOVE GALT Ere WAVY ROLeHe BID HOA CaTYLNYRONT i
JOT RONOE GHL £YHL SO Dock end WINCH ¥ HOF Lear Leet SAL LSTEL BART ION ‘Grrl HO Sad AINVEYAR CN SIO AR RES IOR ANY“

“a rer CMa TLS setts PA ENT

our
t : . - sa yet oa ae
aloo

 

   

as cre

  

asijehe os tee

 

   

Sar Ae sea ma Sa ee tae

2019-09791-CP

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 29 of 63

 

 

 

2019-09791-CTr
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 30 of 63

AS - = Pars spe me ne «

Attachments: SACCOUNENG 17 TedGi4s pal

The nurongs Shin ova igtn give Homes Manag Srarder Dinaicea aang bests anfice triet Tae menenprien wermas
poe pee SPE AES: BUD BRC ROUSIS MTR SE PPR Ue he eg NE Se Eh Bete Vlog THE DOR ae oH

Lo terminate ine attached agreement ane return al) listed-equipment on oF pefore February 2b, 2018.

Thank you for your patierice and cooperation during the terrh of this agreement.

Ebuine Butler

CFO/Treasurer

The Greenbrier

300 West Main Street

White Sulphur Springs, WV 24986
Office: 304-536-7846

Mobile: 304-573-5892

Www. 2
look forward to welcoming you. to The Greenbrier — where experiences are timeless, excitement contagious and
memories last forever.

For an unforgettable vacation to America’s Resort, please call 800-624-6070 or visit www.greenbrier.com. . We

20139-09791-CT

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 31 of 63

 

2019-09791-CT

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 32 of 63

 

arte

ai

4 September (2. 2088

 

goobhe,

Justice Pandy Group bide
Jost Brower

HO West Bi eh

Withe daiobar Seeing, WV BAOKS

 

 

ne CYY Boe a anid dusticn: Pevtily Greg, Lie
Batgnge, Dye. Sob PARAM

Hie #02438
O|-DusesTa-tod $230. 895.52
09 /-GUS 579.005 S588 a7
SIO PSIAY-OG SHHGS
OS) HOMERS SESOR IE
Fog i-pbisszs-tan BROS AN

 

nal ete Uae tas

     

6Oe alata

Mn BSE ty

 

 

 

Deny doshew Aeawn,

Be advisnd thet CE Finanee LLG. chasseetjucsial sur GftTee Su inte gellection nettoudaparding thedhoye ‘Giptionediclsin. ‘They diene sat Whey
heave niide: sepentedt effo: rts locale Je laste, 3 alk afwhich Juve prays visteneselul,

 
   

         
 
 

Panis?

 
  

 
 
 

 

 

 
 
 
 
  
 
 

 

a

i At dis point if drusscnt tnd yoregy. lye fotlawting ih: gain ‘sgn ponsidering lies “you. ‘pepanir f
i , ae e
‘ 1, You wohuniadity obubmatctl lily Bdunog, LLChrevulll E
| 2, You wore ivan: of billig aringaf ihe ata ye-eualeiie
A 4, Toads Fir hue vofesbin feabive! fois Teane. #

La

4

Ay . . : i
4 Cie lenve de being. cearwr ath pant pit-oprocmiilite isle) |
# 1 CAT Finsayet™ LLG inthe anponeohs sua Paes andanaitanahls.c +e

dismums:tiiy meitar, coasineme diroatls,

=
at

te:

  
  
   
   

wh

asthe yanks be ony

   

   

 

 

 

3 ray tOB Psu jyflgendat.as + iAosiNn,
{ Eyldvers af the nripiasl
Bie creation, iF ‘lifyren. fen ur the: panear voredin
: “Thinrkaga jreastvanke for youraoil iéipnted 2oeperation:.
Joftey Sehuy, :
430° 7ES-5 LOE Gan. LAG :
This communicntien is from # debi bolbetgy: THis bs a-avorny pi i colluct a debland.any iforas atian oblained :
vd be used for that purpads.
Mopse nee revurse fide far linpovlam conduerer righty inPormeaGan,
i
i
i
A

penne eae a ee ote b ananergnemeaamie eee

2019-09791-CT
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 33 of 63

EXHIBIT D

 

2019-09731-CT

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 34 of 63

 

The MAY Huildiiy
20800 Ganiap Road

Oviaber 16, 3078

 

Law Offer GT Tecence 1 Rude le
Véronce Lt

218 Monk Charch Servet

Sig 28

Wes) Chester: FA [S80

VIA ENDAIL GNTA

 

Ber CIT Finanve E10 und dustios Faily Grip: Vie

Aceaunt 061 -4eyss78-tiy

inven’:

Bailonee aoe SAA 28a

Filed: 3024156

Me. Rud

Ag requesiod 4 aac ultahed a Tar af abode yeast J seriaknbaibers, cupiey af thp.toal bfitings For cach Of due Weases. aad
COTPOTWE- LUNI: inceferense tothe above.deh,

HArcamactinformaribo (lous, Plonse.cal-as 1 discuss aieamagee lonhen. edk Gipard 19-your-cadl,

ind Regards,

Jelfrey. Selig,
(3290) 735-3100 .ex.. 2576

This communication ig Say ¢-debt collector. Hjsds:analtrendpr ts colleat a deh and any infonnation-abininge wil be-useed Sor
thar purpasc,

Notice: Ste Stolioviag Page for ipaant: Cansei Rights. tn frotatiqn.

2019-09791-CT

 

 

 
‘the use of obscane.cr pfofans

 

Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 35 of 63

ate

sek Be

-‘Aghts by slate. If you do notresitte In ong of these states, You-may have ihe same or siti rights usderdlate or aderal aw.
_ GALIFORNIA:

{Soa sists Bayennifel pty Pakt Maffaatns

Thy bene tet Gael thirFeterhd tale Mat Oeilthaan Begailane Ast racuits Tink

  
  

oa

 

 

you by vey liteale vt VOICE gr esreaiie: by asing-cbscerw iguage. Solpoidre may nob der: abbe pralaging:
siatemanis o7 cali you siwork it ney know.or have reason, weknowWinidi Pou may not receive, parson! calls ar WOR.
For the most part, esileciors may not {ell another person, olher than your atlamey or spouse, about your debt. Collectors
may contact ariulher porson io.confitm your Incutlon or enforce’ & juigmont, For mero-Informallon about debt collection

aullvies,-you muy contec{ the Fadaral Trade Commiss{an,al-t-877-FTC-HELP Sr www. fieaav. Cal Gly. Code §4842,700

“Nonprofit credil counsallng services may_be avaliable th the srvas

“As raguired by law, yourare hereby-nollfled that a-negalive credil-roport rofiactinig on your.credit record may-be submitted to
credit raporiing agency Hf you-fall 16 4ulfil the farms of your cradi-obligalions,”- ,

SCLORADO: _ oo, oS oo. ae

FOR INFORMATION ABOUT-THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT, SEE WW.COAG-GOVICAR

Aconsumer hes the right'té request ih writing thit a-debt-collector ar collection agency cease funher-eornmunicalion
with the consumer, Aweitien requoét to cpase.cornmintsation will not prohiblt the debt'collector or Gellection agency,
franvtaking any other aclion authorized by law to collgct the det. ,
MAINE: oo.

Our hours of-operation afd Mor - Prr8:008m to 5:00pm EST.

MASSAGHUSETTS::

NOTICE OF IMPORTANT RIGHTS, = 0... ee a

YOU HAVE THE RIGHE'FO MAKE. A WRITTEN OR, ORAL-REQUEST THAT TELEPHONE CALLS-REGARDING YOUR:
DEBT NOT BE MADE-TO YOUAT YOUR PLACE OF EMPLOYMENT, ANY SUCH ORAL REQUEST WILL BE VAUD,
FOR ONLY TEN DAYS.UNLESS. YOU PROVIDE WRITTEN CONFIRMATION OF THE REQUEST POSTMARKED OF
DELIVERED WITHIN SEVEN DAYS OF SUCH REQUEST: YOU MAY TERMINATE THIS REQUEST BY WRITING TO:
THECOLLECTIONAGENCY, - 7

Hours of operalion are Mon - Fr 8:00am lo 5:00pm EST,

MINNESOTA:

 

‘This collection agency is Hieahued by the Minriatiols Depariment Sf Commerce.
NEW YORK CITY;

Now York Gy Department of Gonsurnar Affabs license. number 1488827.
NEWYORK: ;

in accordance with the Falr Dabt Collation Practiogs, Act, 18 UiB.C; § 1692 of s0q., dabt colleotare ate prohibited from engeging
in obuelve, Hecdplive, and uilaly.dabt colisclion efforts, indudiig bulnot imited.to: ‘the use or threat of violence;

janjuage’ and Tépaaiod phone calls micide Wilh the intent to-antioy; abuse.orhefass: Ifa

ie ” a

creditor or debt collector recaives # mony judgment against you in coun, stale and federal laws-tray preveot ine following typas.
of ineeme from bulhg taken to pay the debt. supplemental security Income (S51); soda seciirty; public aseistanca {watarey,
spousal support, mainienanes (allmany) or child support unamplojment Ssnefits; disability benefits; workerd’ compensation
banellls; public:or ptlvals penstons; veterans” benefits; federal student toate, federal slutent grants, and
fodetal work stidy fonds; arid ninaly parcent of your weyes or salary -nernod in the last Sixty days.
NORTH GARDLINA: oo. oO -
North Carolina Department of Insurance Permit No; 113590: 26000 Canrion Rd. Gla, OH 44746; 1195012 7080 W, 190th
Middleburg Helghts, OH 44190; 143592 8B19: E,.42ndSL Sule 204. Tulsa, OK 74148, 7

Lad ed
This collection agency is feanaed by the Collation Sorvicus. Board, Stale Department of Commarea and |
jngurante,’ S60 James Robartson Pariway, Neshvila; TN 37243,
WISCONSIN: 7 -
This collection agency Is fleansed by the of Banking In ihe Wisconsin Departnent of Financial institutions, wew.wal.oray

  
    

1

 

2019-08791-CP

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 36 of 63

=D

t cert “fatiiBe! ra
PREMIER FIN ANCE ; .
Chsperpte Grerarty

For yoluable eursideration, the-amdersipivd, James-C-dpatice' Companies, Int “uke “Guurantbi") Snes vnconditionally

qonrantee (oj. Koniéa Vanalia Premier Finanes-CLessue’) the ‘prompt, ind” chunplete:-payment-and sperformanss: vf the.

-obtgatlons of Justice Family, Group; LLC d/b/a The Greenbrier (lhe “Lesses"} under ikke Premier.Lense, Agicomont, Premler
Advnnlhge Agroement, Master Lease Agreamunt, of pihettype-of-tease- agreement jepch,:ite "Lewse") onteréd ine Repent

Laxsor: and“ Lesste, executed ‘by. Lessee -on Jariuary 13 20: Nothing shall sdlecharge- or satisfy: ‘Guemmtor’s tiabiiny-

hereundet.dxcept ihe Tull performance tid indvafcasible payment of the-wbfigaans of Lessee io Lassop onder thie Lease:

“AC Lessor assigns the Leon tp a third. partys Larsson fir also wsiign ‘tarighws by this guovanty.ao Wut ibird puny-in which cose the
Vhied party would: be entiited 40 goforee lf of Lessor's righty hureundan Howover, ever afer such-assiganicnt, thie. document
would conifmis. ihe Tully eafarcenble hy Lessor with respes 10 olf obligations due and, owing at any inte from Lessee to Lessor

inden the Leoge nat assigned by-Lesnor andl oll obligations t Lessor accruing before asklgnmeeat wf uny such Leste.

‘The Gununtar may not-assign this guaianty-of any portion hereod-or-enya7.atl of ite’ pbilgailons hereunder, withaut-the prior,
express written consent of Lasine. ,

Guoruutor-wulves Amice of aeceptines, al stellees-and-conasni-of ony Kind, prilest, dishonor, mun-payniens, and demand for
prezeniment, Quaranior waives way citimcrigts tr teniedy, which Gioranuir may wow byve;cor bercalier sequin: nprifast Lessee,
‘uaransor walver all-exemplions-ond bositstend ows ard defendes given Ww suielios ani] -ganruntirs-olher thay the compere
fol ment-of alt obfigations,. .

The Rabliity of Guematar is direct ang unconditional, Lesver may: anforee-thur Subittty without .resorting 19 tiny: other right,
mimnedy, steurlly or-cnilty. All of Lessors remodivs ire comilntiva. fussene-anay extend any deadline or poyinent ile dale;
modify any-agriement, defer-a¢celerailen,; pompane the enfarcumnent-ol apy agreement ond jelean! fir add may. collected ond uy
pasty primprily Or sesondarlly-Hoble- without aftecting tte Hablifiy of eny Guarantor, Tiere are no conditions pricedaats to this

guaranty.

Lessor and Gparantor henéby. waive ony. right ur tal by jury tbat aay of then fas hove inv any neti: berween oF Ganong Them.
‘The jury. svulver. provisions shill survive’ amy nustenmen herent apd still enntinie to-bhid the partiés-hureto. In any dispuie
subsequent josey asignment. ‘

"This wrihen document. vonuitaws dic entire Sgrceinignl, Netwmentinrent or davdficaitdn nf Whié guaranty shall ba valld wilss in

veriting, and exouited-hy:un officer of bistor, This Guaranty shall ‘@xiond fo und Sind tho permitted sulbenssory. and oasis of
DELO: :

‘This Gunrinty shill bo governed by the imerial live of-the State.of New dueseys Any provisiont contrury.to, prohibited hy, of
invalid: vnuér-appllenbie laws ot rouulntions shall be lnipplicakie -énd-Weeaned grnisted but shad] ‘pot. invalidate he remelting

prveetng Tint lio ths atente AY tik gpheomsnt, This nile otter hoes red By he Underslened Gooromiey bee
rallied snd canticned: ” t

INAWITNESS WEREOE, the unilersigned.raccuies this Ganronty-cflettlve the 26" day. af January, 2014:

 

 

 

    

<x, Le
isnt) Seenslury Af-Guargniar 7
Typ None: (ped ph OE C

 

Sead I RIOl Lite AM 1

2019-09791-CY

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 37 of 63

Nog

noe DSLbruooe
mtr ep ween
eae bee

{SLB ~ LSLBPD8DS.
15LB.-5LBFO8OS
“1SLB~“LSLBFOBOS.

45LB ~-15LBFOB07
-U5LB- 25LBFOBDE.

15LB - 15/8FOB10

I5LB- 1SUBFOBG2

1SLA ASLBFOBS3°

SLB» LSLBFAO3S"

‘45LB- 15LBF1034

45LB> LSLBE1035

ISLB - LSLBF1036

USLB- 154 BF2037

15LB.» LSLBFIDSS

1SLB~ ISLEFLO39°

1518+ 1SUBFLO40.

15LB~ 1SLBP1041

15U5 « 15US86767

ASUS 1SUSS7246.
A1220212 - A1Z1021005245
AMZIOLI ~ ALZ1012005578-
AIZION - A121011006017
AlZ1011 --ALZIOT1O0 6032
A1ZAU21 ~ ALZ10L1006036-
AVZLOLL - AIZLOLLN0604)
A121011.~ A121011006603-
A421031-- 4121011006665
AAZLOR » ALZIOLL006667
ALZ1011~ AIZ101 1006669
A12Z1011 - A121011006670
AMUDOLL» ALUDOLIOOS508.

AIVGWY2 ~ ALV4WY2010233-

AZ2MO11 - ARRMOLLOOSSB7
AIOUWY2 - AIOUWY1003217
AIDUWY] - AIOUWY1003235
AGEDO11 - AOEDOL1014338.
ADEDOI~ ADEDOL1NIa344
ADEDOLI~ AOEDOIL019346
AGEDOL « ADEDOLIOL E50.
ADEDDLI - AQEDOILOISS62
AOEDOLI ~ AOEDDIZO14AAS
ADEDOL1 « ADEDOLL014399
ADEDDAZ - AOEDNIIN10IS4
ADEDD1S - AOEDNLIN10879

, “£

ee Upbeat

nee Amt oda He,
SL ae eee

<061-0056815-000:

061-0056823-D00°
061-0056813-000
‘051-0056813-000

“06 1.005589-000

061-0056843-000
(051-0056813-000
061-0056813-000
D§1-C1058813-000:
061-0056813-000-
‘Q62-D056R13:000 «

_.§XX-XXXXXXX-000

061-0056813-000
061-0056813:000
061-0056819-000
O61-DO56813-D0D
O61-00568135-000
061-0056833-000
061:0056813-000
061-0056823-000.
O62-OO56873-000
061-0056813-000
:Q61-0056813-000
"062-0956813.000
-061-QD56813-000-
061-0056813-000
063-0055813-000
‘OB4-0056813-000:
-961-0056818-000
061-0056813-000°
061-0056813-000-
-061-0056813-000
‘N52-0056B13-000
061-NO56813-000-

- 063-0056812-000

062-0056813-000 -
-051-0056813-000
061-0056813-000-
061-0056813-000

061-0056813-000
961-0056B13-000

 

061-0056813-000
061-0056813-000

-061-0056813-000.

2019-09791-CP

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 38 of 63

w.r . wee ee

pOEwLS- AORDUABOIE TLE

ROEDULS + AUEDOTSSLILZE
‘ADEDDLS - ~-AOEDOI3012041
ADEDI1 “ADEDOLIOL4337
AOHRWY2:- ADHRWY20053253
ADHRWY2~: AOHRWY2052060
AOHRWY2 - , ADHAWY20523202
ADHAWY2 - AOHRWY2052474
AOHRWY2Z « AOHRWYZ052501
AOHRWY2.-AQHRWYZ082570
AOHRWY2 - AGHRWY2052604
AOHRWY2 ~ AOHRWY2053069°
AOHRWY2+ AOHRWY2055153-
AOHRWY2~ AGHAWY2053223
-AQHRWY2 “AQHRWY2058233:
ACHRWY2:~ AOHRWY2053243
AOHRWYZ ~ AOHRWY2053276
ADHRWY2- AOHRWY2053302
AOHRWY2 ~ AOHRWY2053317
AOHRWY2 ~~ AGHRWY2053555
AOHRWY2 ~ AOHRWY2053601
AOHRWY2 - AOHRWY2053602
AOHRWY2 - ADHRWY2055459
AQHUWY1~ AOHUWY114B350:
AOHUWY1 - AOHUWY2148355
AOHUWYZ- ACHUWY2248363
AOHUWYL = AOHUWY1148362
AGHUWYL - AOHUWYET48829
AOHUWY1 ~ AGHUWY1148831
AOHUWY3 ~AOHUWY1148834
AOHUWY! - ACHUWY1148835
AOHUWY2 ~ AOHUWY1148835
AOHUWY1L-AGHUWY1148865:
AOHUWYS - AQHUWY1148874
ADHUWYi- AOHUWY1148877
ADHUWYL= AOHUWY118882
AGHUWY1-AOHUWYI148872
AQPOOTI « ADPOOLI00N G5
AOPOOLL - AOPOOLO04IE9
AOP2011- AOP2011010548
AOP2011.- AOP2011010613
ADPZOLL- AOPZOLI010615..
AOUT7WYz- ADUZWY2020272
AOWIWYS ~ AOWJWY3007917
AOWIWYS - AOWIWY3007918
AOWIWYS - AOWIWY3007919

 

peer “POSGEI Le
061-0056813-000:
061-0056813-000
061-0056815-000
061-0056813-000.
061-0056813-000
061-0056B13-000 .
DG1-60$6813-000 -
p61-0056813-000-
“OB1-POSEBI3-000
061-DOSERII-000.
061:0056813-000"
‘DB1-D055B13-0D0"
063-0056813-000
061-0056812-000
051-0056813-000..
064-0056B13-000
061+0056813-000.
XX-XXXXXXX-000
061-0058813-000
O61-0056813-000:
661-0056813-000.
D61-D056813-000.
"061-D056813-000
* 063-056833-000 -
061-0056823:000
061-0058813-D00
B61-D056813-000
061-0056813-000
061-0056813-000°

- 064-0056813-000

051-0056813-000
.OB1-O056813-000,
061-0056813-000 -
061-U056813-000.
061-0056813-000
061-0056813-000

- 061-0056813-000

061-0056813-000.
O61-D056813-000
061-0056813-000
051-0056813-000°
061-0056813-000
'061-0056813-000
O61-0056813-000°

2019-09791-CT

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 39 of 63

BOWINES - AGVOIWYSOCREEE
AOWIWYS-- AOWJIWY3007927
AOWIWY3 + AOWIWY3007930.
AQWIWY3 - AOWIWY3008024
ADWIWYS- AOWIWY3008082
ADWIWYS - AOWJWY3008085-
AOXWWY2~ AOXWWY2042414
AOXKWWY2 - AOXWWYZ042417
AOXWIWY2 - AOXWWY2042438
AOXWWY2- AOMWWY¥2042440

AOXWWY2 - AOKWWY2042442

AOXWWY2.- AOXWWY2042443
AOXWWY2.~ AOXWIWY2042445
AOXWIWYZ - AGKWWY2042495
AOXWWY2.- AOMWWY2042496
AQKWWY2 - AOXWIN'Y2042497
AOKWWY2 - AOXWWY2042498
AOXWWY2 » AOXWWWY2082495.
AOKWIWY2~ AOXWWY2042500
AOXWWY2 ~ AOXWWYZ042501
AGYS5S04L4 -- ADYS011003023.

AOYSO12 - ADYSOLLO03028

A EEE TEFEN

pag aGu Ebi

 

DEL -DOESETT. BO?
063-0056813-000
061-0056813-000.
061-0056813-000-
061-0056813-000-
O61-0056813-000
061-0056813-000:
061-0056813-000:
2061-0056813-000
"051-0056813:000-
Q61-0056813-000:
P61-0056B23-D00-
06%-0056B13-000.
‘OG2-00568%3-000"
OG1-0055B13-000.
061-0056813-000
051-0056813-000-
061-0056813-000.
064-0055813-000
062-0056813-000

061-D056813-000

061-N056813-000

2019-039791-CT

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 40 of 63

SLB» GSeBE75 80

ALESHA - HEDOEGLIELE
ADWIWYS~AOWIWY3014038
ADXWWY2:- AOXWWY2041936
A121014 -A12101.1008456
AOHRWY2-- AOHRWY2067070.
AQHUWY1 ~ AOHUWY1236365
AOHUWYI - AOHUWY1236367

1SLB~ ESLBHLOOB '061-0065535-000
45LB~ 15LBH1009. .061-0065535-000
45UB.-ASLBH1016 ‘061-0065535-000-
ISLB --ASLBHLOI? 061-0065535-000
ADEDDI2-. AQDEDDIZ017242 061-0065535-000
ADEDUL2 -:ADEDOL2017243 062-0065535-000
ADEDOL2:--ADEDOL2017250° 051-0065535-000
AQEDO22 -ADEDDI2017266 061-0065535-000
AQHRWY2- AGARWY21¢3454 —.051-0065535-000
AOHRWY2-ADHRWYZL440z7 =: 051-00655355-000
AOHRWY2.- AGHRWY2144032 —-061-0D65535-000.
ADHRWY2.- AOHRWY2144034  — 064-0065535-000
AGHUWY1 = AOHUWY1290808 — -051-D065535-000
AOHUWY1.- AOHUWY1292859. -061-0065535-000
AOHUWY1 - AOHUWY1292864 ©—-061-0065535-000
AOHUWY1~ ADHUWY1292877 —-051-0065535-000:
A12Z1011 - A1Z3I01101 7640 061-0075759-000
AIZIOLA ~-A1Z21011300163 -061-0995579-000
ALZIOLI --A121011300861 061-0095579-000
Balance Breakdown

Leased. Balance Due
061-0056813-000 $230,895.32
061-0060388-000 $8,505.22
061-0065535-000 $57,953.01,
061-0075759-000 $4,046.04
061-0095578-000 $5,382.47
Total Due $303,782.06

TELOlSUSE0-G0D
GEL-SGGR8-008
-D61-DOG0388-000.
‘D61-0060388-000
061-0060388-000
‘061-0D60388-000
064-D060388-000

061-0060388-000_

2019-09791-CT

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 41 of 63

 

EXHIBIT E

 

 

 

 

2019-039791-CP

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 42 of 63

Checkiiom ¥ Dete Received Rental Amount Rental Tex Lada Snergeys} Late Gherge Tax Mise. Recdived

 

NTGL4760° osfa0v20i8 ~ - . ~ 4572,70
77105. oIB/2018 - 2 4,670.98 - :
FAAS OVMS/2048 ° - 40,002.79 - -
77305 OAE/20T8 6,569, 04 304.34 3883.72 :

V7 405 oie20t8 - . 48 BB. - -
FO3ES 42ENIT * > §:564,02° ~ -
T8383: yaoSrecit - > 10, 588:08: -

75940 40/24/2047 - 3,453.48 - -
74913 Qg/25/2047 44,822.07 819.37 - - -
T4943 ogfasrenty - ~ 40,388.06 -

74450 OaeSrA017 9483/57 568.13 “ .

74490 09/05/2017 2,984202 179.A2 - - 7,224.86
T3047 omi2eoy 9,435.44. 560.28 “ . -
TaRS7 OTM220t7 8,752,268 385,24 = - 50.00
T3667 a7/f202017 248.20 44.88 - - .

WROI45B osei20t? 4,172.54 248.76. ~ - £543.30

WiROTSS. oGiZU20T7 9:739,04 1568.05 ~ .

WIRG1456 OBI21/2017 4,930.95. 445.88 - - -

WiROi458 ORE 2017. 4,866,580 ViZBS > - -

WIRO14568 062412047 3,462.27 207.80. a - 50,00

Wircoses OsiZif2017 3,436.48 560.22 - * “

WIRCGBSS ger2ve2017 9,752.08 585,32 - - $000

WIROSSES Ost21/2017 9,436.48 568.22 - - -

wirogass 06/21/2017 g,070.75. ‘BE4 - - 172.84

WIRGdSEs O5/21/2017 9,438.50: 566.20 . .

WIROOSES 6/21/2047 §,752:86 BOS.a4 - - 50.00

WIROOSSS Gee reoi7 2,548.53 452.84 - - -

WAROOSSS peaveor? 9,438.46 BBB 24. - -

WIROOGSS og/2t/2017 8,752.70 586,30 - - 50:00

Civ JFGO0966

2019-09791-CT

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 43 of 63

 

 

‘ANE 0565 COSUZT S.455.45- 586,26 -
WiRD088S oeiatf2047 9,854.69 973,22 * >. 263.08
WiRDSSES og2t2017 9436.45: 566.25 . > .
WIRDOBES OB/21/2017 9,782.71 695,29: ~ 50.00
VWIRDOSE9 osreq2017 4, 879.46. sOa17 - - -
wirno369 el 2ei2017 730.59: 43,84 . - -
WIRDO869 erz1/2017 428.42 17 “ - -
74872 04/13/2097 744348: 42874 - - 2,818.87"
4523 OM R207 5 380,23 922.04 - a -
74340 DAMBHZOVT 4 ,388:83. 442.00 . ~ >
74087 04/3/2017 9,436.45 566,25 " > -
71087 OUaI2017 g752T1  —«-BBB.29 ~ - 50.00
"0523 O74 472047 4 443,28 4,648.82 ~ ~ 2,885.55
70315 qpMa2018 44 43407 -BBE26 - - 2,285.54
79345 1213/2076 8,800.00 588-00 : - -
agvet +VO7/2016. 9,436.45 566.24 - - -
eoyet {OTIS 5,008.18 (360.68 - - 4,078.22
go5tz 10/45/2076 9,436.48 660.24 - - :
e8siz 40/98/2018 9,752,720 585.30 “ = 80.00
59243 {O/201S 207848: {1A . ”
6a tt {HOBW20iG - - 487089 : 50:00
59411 10/03/2016 9,436.33 585.37 ~ - -
58114 40/03/2016 9,789.82 58848 ~ - .
agit qO/OsH2016. 3,476.24 2OBET - - -
Batt POROS2046 7 FIBT3 486.79 “ - 1,785.18
ggttt 4003/2048 $,800.00 588.00 . - :
BESS. eef2t2ot6 9488.33 §86,37 “ . -
68868 09/24/2046 9,800.00 588.00 - - -
SB70d ourte/2016 . - 4,928.63 - 56.00
65531 05/31/2046 - a - . agg
85534 5131/2046 - ~ 3,487,00 -

Git-JFGe0967

2019-09791-CT
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 44 of 63

 

 

 

35329 Ss 2H2018 £88.72 274.20 - .
35320 05/27/2045 298,64 17:80 * . .
$5320 05/27/2016 301.49 54.14 “ - -
55320 05/27/2018. 8:89 0.53 - = -
55208 05/26/2016 8,974.87 838.67 . . 50.00
55208 05/26/2018 - - 7 ~ 455,78
85205 esr2bi2018 8,034.84 : * - .
54885 52612046 48,307.44 4,098:26 6.08 - -
54880 Bar VU2046 . - - - 50.00
54584 03/02/2016 47,422.22 4,004.65 . - 372.58
53504 07/04/2016 48,301,49 1,045.24 - - 42.88
83502 O1oei2046 “ - + - 4,854.30
61378 42/30/2015 202,62 42.45 - - 2,653.35
52559 4V/D82015 * “ 2 - 3,572.80
41/09/2015 - * - - 8,210.00
1109/2015 18,307.19 4,094.85 ~ -
11/08/2015 48,304.48 1,094.45 - - -
82562 {1/09/2045 - - 5s - -
52560 4/09/2015 - " . 3.58 - -
82564 44/09/2015 1,731.27 103.85 - -
62564 11/09/2048 3,927 :95 235.63 - - 4,510.92
51199 9/02/2045 4,704.30 93.70 - - 87.42
48238 09/02/2015 2,638.45 458.38: - . .
p9vo2Z015 48,301.49 4,098.04 ~ “ -
09/02/2015 6;090:11 365.44 = - -
9/02/2015" 48,30%.19 1098.04 . . -
og/o2/2045 4,184 :96 250:82 + - 190,00
oa/n2/2015 6,120.24 367.24 - ~ 7,398.36
09/02/2015 12,180.98 740.80 5,086.22 : 50.00
ogf07/2015 18,304.19 4,998.01 - - -
OB/07/2015 18,301.19 4,098.04 ~ - -

CIT-JFGOOS6S 2

2019-G9791-CT
40584
46582

65082
ASSIS
43818
43818
44926
42274
42274

42290
40962

Torr
T4411

C2718

Case 2:19-cv-05825-PD

asfo7i2075
OB/O7/2015
ORO7IZ015
O8r07/2015
07/22/2018
OS/ST/2015:
OOS 1/2015
On09/2018
OV/OS/20415
+BABI204
yO SROs

TOM S2044.

yO 5/2014
09/29/2044
99/29/2014
om2ar2014
oBts/20t4
o7fis/2044
O7MAI20%4
pe/2a/2014
06/20/2014
05/48/2014
OSH4B/2014
05/16/2014
osfierZot4
osr6/20%4
5/16/2014
DSMBI2014
o129/2044
12/03/2013
40/30/2043

$508.58
4,834.20
§:516.46
4,778.35
4,498.80
47,258.73
2,028.96
47 458073
24 248.15
24,377.93
2,074,56
15,102.48
24.93
15,542.37
3,452.97
49,878.13
3,443.97

6,494.30"

21,747.74
23,357.10
47,740.09

28,30.
96,699.76
49,329,59
23,451.25

Document 1

424.77
4,047.54
4274.10
4047-54

234.93
4,064 30.
4,047.54

214.93
4,045.34

4,402.02

2,928.82

4,70
4,002.24
4,160.34
4,874.25

Filed 12/11/19 Page 45 of

4,033.42 .
930-73 -

1,378.25 -
1526.19 ~
4,748.04 -
30,00 -
42,821.38 ~
4,133.30: -

GIT-4FGO0369

2019-09791-CT

63

8,812.74
50.00
50.00

4,399.79

50.00
5,323.01
59.00

2,762.23
25,708.06
6,772.55
$0.00

5,124.18

 
26226.

27332

26572
25653
28018
25016
25016
25351
23242

B24
20557
" 8304
” 8389
* 8369
203351
3305
- 8635

Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 46 of 63

oaves2043
07/28/2033

o7/0S/2043.

05{20/205 3
DANS2018

SU26/2013

O3/20/2013.
0326/2013

Oe2t2o1s
OWib2o13

11/08/2012
F1/08/2012
torio/2d12
09/18/2042
oariz/2012
omo7i2012
OoMO7/2012
oMO7I2012
09/04/2012
99/03/2012
07/28/2012
avf26/2012
99/04/2012
oaMa2ntZ

ORO 2042.

O4/09/2D12
Oaf09/2012
OU 22012
OVZs2012
O/242012
Viorf2ot4

18,121.94
16;895,76
45,003.46
46,018.00.
40,042.08

aw

4 S47 7S
45,714:64
46,016.00
2, 135,89
2A STI.79
48:748.95

93:58
3,052.78

38,046.00

46,046.00
$808.50

48,036,00
18,.018:80
46,076.00.
45,400.00:
45,400,00
45,400.00.
+5,;400-00"
45,400.00

4,001.99
4004.98
960.86.
856.57
4,265.35
960,98

1,279,92.

230.00

960.95
960,98

960.265,

BBO, 26

860.96"

924,00.

824.00
824,00
824.00
924,00

464084 ~

-

"

3,208.20 -
4,606.86. ”
$545.0 ~

4,545.08, *
1545.00 -
4,545.00 .

17982 -

ClT-IFGO0370

2019-09791-CT

5,299.42

53.00
53,00
53.00
$3.09

83.00

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 47 of 63

fe tte

 

 

08/26/2011 ‘ - 14,82
OHOos/2014 5,800.00" 705.95 142.05 406.00
oaros/2074+ « 218.05. - -
oa/osi2014 9,800.00 > - -
8203 OB/03/204 + 8,400.00 924.00 2,110.00 53,00
7038 06/20/2044 #5;400.00. 824.00 2632.47 -
5885 D5/2472014 45,400.00 £24.00 - 53.00
5781 osit7i2011 45,400.00 924.00 - 44,010.67
5784 ‘B5/471201 4 9,800.00 588,00 - -
Group coust: 172 records 4,A06,252:83 B4,274.16 475,405,20 436,679.97
Grand toralt-172 fecords 4 “AD5;252:83 “84,271.46 419,405.20 136,879.87

GIT-JFGO0S7 1

2019-09791-CT

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 48 of 63

 

Case Title:

JUSTICE FAMILY GROUP LLC VS. CIT FINANCE LLC et al
Case Number: 2019-09791-CT

Type: PRAECIPE - REINSTATE COMPLAINT BY

REINSTATED

“Matt Holliday, ProfGnotary_

Stephanie M. B. Peery, Deputy

Electronically signed on 2019-11-12 10:28:48 page 38 of 38

2019-O09791-CT

 
  

 

 

 

                

quapIserg ‘uoltieny

6E0L0 Aestar MAN ‘UOjsBaLAry

 

V-801Z# 0
OAH HID ayeynd
OTT ‘eouemy 119 Vahey yyy

 

OSE6T eruBAlAsumag “IajsoyD 1S9,A4

qf sng

PADS YOMYD GON BIZ
If Foy “d POUSIOL FO S0TYJO MET SUT.

19-cv-05825-PD Document1 Filed 12/11/19 Page 49 of 63

 

    

      

          

 

 

e0-96860 LHrOree

| oe ee
sume ON
geal

28020

il

Case 2

 

 

 

 

|

 

   

  

 

 

 

 

WANA

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 50 of 63
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 51 of 63

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JUSTICE FAMILY GROUP, LLC

 

Plaintiff, ; Civil Action No.
¥.
CIT FINANCE, LLC, ; ON REMOVAL FROM
Defendant, : CASE NO. 2019-09791-CT
and : CHESTER COUNTY, PENNSYLVANIA
KONICA MINOLTA BUSINESS ;
SOLUTIONS, U.S.A,, INC.
Defendant,
CONSENT TO REMOVAL

 

Defendant Konica Minolta Business Solutions, U.S.A., Inc. (“KMBS”), by and through

 

its counsel, Gibbons P.C., hereby consents to the removal of this action pursuant to the Notice of
Removal filed in the United States District Court for the Eastern District of Pennsylvania by
Defendant CIT Finance, LLC, for removal of an action pending in the Chester County Court of
Common Pleas, captioned Justice Family Group, LLC vy. CIT Finance, LLC and Konica Minolta
Business Solutions, U.S.A., Inc. (Chester. C.C.P., Case No. 2019-09791-CT)

Dated: December Lf. 2019

 

 

Respectfully i

6S _
StepherJ. Finkey” ~ —
Gibbons P.C.

One Logan Square

130 North 18" Street, Suite 1210
Philadelphia, PA 19103-2769
Telephone: 215-446-6265

Email: sfinley@gibbonslaw.com

Counsel for Defendant Konica Minolta Business
Solutions, U.S_A., Ine. |
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 52 of 63
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 53 of 63
Case 1:12-cv-00173-TWT Document1 Filed 01/18/12 Page 1 of 6

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
DELTA AIR LINES, INC. ) Civil Action No.
)
Plaintiff ) Removed from Fulton County
) Superior Court
Vv. ) Civil Action No. 2011cv209340
)
JUSTICE FAMILY GROUP, LLC  } ELECTRONICALLY FILED
d/b/a The Greenbrier )
Defendant )

NOTICE OF REMOVAL

Defendant Justice Family Group, LLC d/b/a The Greenbrier (“The
Greenbrier”) by undersigned counsel, hereby removes the above-captioned action
from the Superior Court of Fulton County, Georgia, to the United States District
Court for the Northern District of Georgia, Atlanta Division, pursuant to 28 U.S.C.
§ 1446 and respectfully files this Notice of Removal and states:

l. On or about December 19, 2011, plaintiff Delta Air Lines, Inc.
(“Delta”) commenced this action against The Greenbrier by filing a complaint in
the Superior Court of Fulton County, Civil Action No. 201 1¢ev209340.

2. As more fully set out below, this case is properly removed to this
Court pursuant to 28 U.S.C. § 1446 because The Greenbrier has satisfied the
procedural requirements for removal, and this Court has subject matter jurisdiction

over this action pursuant to 28 U.S.C. § 1332.

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 54 of 63
Case 1:12-cv-00173-TWT Documenti Filed 01/18/12 Page 2 of 6

THE GREENBRIER HAS SATISFIED THE PROCEDURAL
REQUIREMENTS FOR REMOVAL.

3. The Greenbrier was served with a copy of the plaintiff's complaint
subsequent to December 19, 2011. This Notice of Removal is being filed within
30 days of the first date on which The Greenbrier received a copy of the complaint
through service or otherwise. This Notice of Removal is therefore timely pursuant
to 28 U.S.C. § 1446(b).

4, The Superior Court of Fulton County is located within the Northern
District of Georgia, Atlanta Division, and therefore venue is proper in this Court
under 28 U.S.C. § 97(a) because it is the “district and division embracing the place
where such action is pending.” 28 U.S.C. § 1441(a).

5. No further proceedings have been had in the state court action.

6, No previous application has been made for the relief requested herein.

7. Pursuant to 28 U.S.C. § 1446(a), a copy of all process and pleadings
served upon The Greenbrier, which papers include the summons and complaint, is
attached as Exhibit A.

REMOVAL IS PROPER IN THIS CASE.

8. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1332 because this is a civil action between citizens of different states in which the

amount in controversy exceeds the sum of $75,000 exclusive of costs and interest.

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 55 of 63
Case 1:12-cv-00173-TWT Document1 Filed 01/18/12 Page 3 of 6

A. Complete Diversity of Citizenship Exists.

9. The Greenbrier is a limited liability company. Each and every
member of The Greenbrier is and was at all times relevant hereto, including the
time of the filing of this Notice of Removal and at the time of the commencement
of Civil Action No. 2011cv209340, a resident and citizen of either West Virginia
or Virginia. The Greenbrier is thus a citizen of West Virginia and Virginia for
purposes of diversity jurisdiction. See Mallory & Evans Contractors & Eng’rs,
LLC v. Tuskegee Univ., F.3d, 2011 WL 6015801, at *1 (11" Cir. Dec. 5,
2011) (reaffirming that a limited liability company “is a citizen of any state in
which a member of the company is a citizen”).

10. Delta is and was at all times relevant hereto, including the time of the
filing of this Notice of Removal and at the time of the commencement of Civil
Action No. 201 1cv209340, a corporation organized under the laws of Delaware,
with its principal place of business located in Atlanta, Georgia. Delta is thus a
citizen of Delaware and Georgia for purposes of diversity jurisdiction. See 28
U.S.C, § 1332(c)(1).

B. The Amount in Controversy Requirement is Satisfied.
11. Delta alleges damages in excess of $4 million. See Complaint, { 26.

Delta’s allegations thus meet the amount in controversy threshold.

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 56 of 63
Case 1:12-cv-00173-TWT Document1i Filed 01/18/12 Page 4 of 6

12. A copy of this Notice of Removal, together with copies of all process
and pleadings in the civil action which are attached hereto, has been filed with the
Clerk of the Superior Court of Fulton County, and served upon opposing counsel
in accordance with 28 U.S.C. § 1446(d). A true and correct copy of the Notice of
Filing of Notice of Removal to United States District Court is attached hereto as
Exhibit B.

WHEREFORE, The Greenbrier gives notice that the above-described action

pending against it in the Superior Court of Fulton County is removed to this Court.

Respectfully submitted,

/S/ Stan Kreimer, Jr.
STAN KREIMER, JR.
Ga. Bar No. 429550

JOHNSON & WARD

2100 The Equitable Building

100 Peachtree Street

Atlanta, Georgia 30303

(404)524-5626

stan@johnsonward.com

Counsel for Justice Family Group, LLC
d/b/a The Greenbrier

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 57 of 63
Case 1:12-cv-00173-TWT Document1 Filed 01/18/12 Page 5 of 6

AND

/S/ Barry D. Hunter

Barry D. Hunter

FROST BROWN Topp LLC

250 West Main Street, Suite 2800
Lexington, KY 40507

Tel.: (859) 231-0000

Fax: (859) 231-0011
bhunter@fbtlaw.com

Counsel for Justice Family Group, LLC
d/b/a The Greenbrier

 

CERTIFICATE TO FONT
In compliance with LR 5.1B, NDGa, I hereby certify that this document is

 

prepared with 14 point Times New Roman.

/S/ Stan Kreimer, Jr.
STAN KREIMER, JR.
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 58 of 63
Case 1:12-cv-00173-TWT Document1 Filed 01/18/12 Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that on January 18, 2012, I electronically filed the foregoing
with the clerk of the court by using the CM/ECF system. A copy of the foregoing

was also served upon plaintiff's counsel via U.S. Mail, First Class to:

Bruce P. Brown

McKenna Long & Aldridge LLP
303 Peachtree Street

Suite 5300

Atlanta, GA 30308.

4S/ Stan_Kreimer, Jr.
STAN KREIMER, JR.
Ga. Bar No. 429550

JOHNSON & WARD

2100 The Equitable Building

100 Peachtree Street

Atlanta, Georgia 30303

(404)524-5626

stan@johnsonward.com

Counsel for Justice Family Group, LLC
d/b/a The Greenbrier

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 59 of 63
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 60 of 63

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JUSTICE FAMILY GROUP, LLC :
Plaintiff, : Civil Action No.

¥v~.

CIT FINANCE, LLC,
Defendant,
and

KONICA MINOLTA BUSINESS
SOLUTIONS, U.S.A., INC.
Defendant.

 

DECLARATION

Pursuant to 28 U.S.C. §1746, the undersigned, Linda Seuferit, makes the following
Declaration in support of the Notice of Removal filed by Defendant CIT Finance, LLC (“CIT”)
and hereby declares as follows:

1. T am the Assistant Secretary of CIT Bank, N.A. (“CIT Bank”). Iam authorized to

make this Declaration on behalf of CIT. The facts set forth herein are based upon my personal

knowledge.

2, CIT is a Delaware Limited Liability Company with a principal place of business in
New Jersey.

3, CIT’s sole member is CIT Bank, which is a national banking association with its

main office located in Pasadena, California.
4, CIT Bank’s sole shareholder is CIT Group Inc., which is a Delaware corporation

with its principal places of business in Livingston, New Jersey and New York, New York.

 

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 61 of 63

I declare under penalty of perjury that the foregoing is true and correct.

Executed on December G6 , 2019

oN i \ A
—_ 7
at

a

ee

a

Printed Name: Linda Seufert

 

 
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 62 of 63
Case 2:19-cv-05825-PD Document1 Filed 12/11/19 Page 63 of 63

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JUSTICE FAMILY GROUP, LLC :
Plaintiff, : Civil Action No.

Vv.

CIT FINANCE, LLC,
Defendant,
and

KONICA MINOLTA BUSINESS
SOLUTIONS, U.S.A,, INC.
Defendant.

 

DECLARATION

Pursuant to 28 U.S.C. §1746, the undersigned, Judy Olivero, makes the following
Declaration in support of the Notice of Removal filed by Defendant CIT Finance, LLC (“CIT”)

and hereby declares as follows:

1. I am Assistant General Counsel for Defendant Konica Minolta Business
Solutions, U.S.A., Inc. (“KMBS”) and have served in this capacity since September 14, 2011. I

am authorized to make this Declaration on behalf of KMBS. The facts set forth herein are based

upon my personal knowledge.

2. KMBS is a New York corporation with its principal place of business in New

Jersey.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on December 10, 2019 ff ovo
YW cf

Printed Name: Judy Olivero

 

 

 
